Bell, J.
The Court of Quarter Sessions set aside the report of November, 1847, vacating the road, because they omitted to return a draft of the road vacated. But this was obviously unnecessary and useless, as the court was already in possession of a plan returned by the viewers, who reported in favour of the road. If authority be required to show this was sufficient, it will be found in the case of the Abington road, 14 S. & R. 31. That the order to vacate directed the viewers to return a plan, makes no difference. As the law does not require it, this direction was superfluous, and might, therefore, be properly disregarded as a mere interpolation by the clerk.
The order of the Court of Quarter Sessions setting aside the report vacating the said road, is reversed, and the said report confirmed.